Response to Arguments
Prior Art Reiection:
 	Applicant's arguments to claims independent claims 21, 28, 36 and the dependent claims 24, 26-27, 32-33, and 41have been fully considered but they are deemed not persuasive. In remarks applicant argued:
Regarding to claim 21, 28, 36: 	The applicant argues that the prior art do not teach after receiving the incident data, generatring] a post-incident survey based on the incident data, comprising identifying the plurality of survey questions to include in the post-incident survey, wherein identifying the plurality of survey questions comprises applying application criteria statements associated with respective survey questions of the plurality of survey questions to the incident data to determine whether the respective survey questions are relevant to the incident; automatically completing a first subset of the plurality of survey questions”
In response to the argument, Caldwell teaches after receiving the incident data generating a post-incident survey based on the incident data ([0031] report generation program running on the application server 22. [0023] an electronic form or template for an incident report, which the user can use to generate the report … each incident report has a routing profile that specifies a chain of reviewers for that report. After an incident report 44 is created, it is submitted to the application server 22, which stores the report in its database 30. The application server 22 then distributes the incident report to the reviewers (e.g., the users 38 and 40). Note: incident report is post-incident survey; After an incident report 44 is created, it is submitted to the application server 22. The application server 22 then distributes the incident report to the reviewers (e.g., the users 38 and 40) is after receiving the incident data generating a post-incident survey based on the incident data (submitted to the application server 22 is receiving the incident data; distributes the incident report to the reviewers is generating a post-incident survey) comprising:
In response to the argument that Caldwell teaches a reviewer (a person) identifying a plurality of survey questions stored in a database to include in the post-incident survey but not teach a processor identifying a plurality of survey questions stored in a database to include in the post-incident survey. Caldwell teaches [0040] a reviewer 38 accesses an incident report via the application server 22. [0022] an application server 22 that resides on a computer. See mapping in below. Note that a computer inherently comprise a processor.
identifying a plurality of survey questions stored in a database to include in the post-incident survey, wherein identifying the plurality of survey questions comprises applying application criteria statements associated with respective survey questions of the plurality of survey questions to the incident data to determine whether the respective survey questions are relevant to the incident ([0040] a reviewer 38 accesses an incident report via the application server 22. [0022] an application server 22 that resides on a computer. [0041] When the reviewer reviews an incident report, she goes through the report and identifies any item in the report that should be modified or corrected. A manager or director reviewing an incident report has the application server modifies the status data for that incident report to indicate completion of review by that reviewer, and forwards the report to the next reviewer identified in the routing profile. It also sends a notification to the previous sender regarding the acceptance. Second, a director has the option to forward an incident report to other managers for their review. Commends may be attached to the forwarded report. Third, a manager or director can make changes to the report before accepting or forwarding the report. Fourth, if any change is required, the reviewer may "reject" the report, and send the report with comments back to the previous sender in the routing profile … The application server 22 also keeps track of the review process by recording which reviewer in the routing profile has reviewed the report … Note: modifies the status data, comments, make changes to fields/questions of report (see fig.4) based on the modified or corrected of reviewers are plurality of survey questions)
automatically completing a first subset of the plurality of survey questions by executing auto-populate instructions associated with the respective survey questions of the first subset ([0041] the reviewer may "reject" the report, and send the report with comments back to the previous sender in the routing profile. The previous sender then makes the changers and resubmits the report. [0030] If the report is an existing one, the fields are populated with data that were already entered)
Regarding to claim 24:	The applicant argues that the prior art do not teach applying the application 
In response to the argument, Caldwell teaches The system of claim 21, wherein each application criteria statement of the application criteria statements comprises a query and target data and applying the application criteria statement to the incident data comprises executing the query against the the incident data to determine whether the incident data includes the target data (Caldwell, Figs 5-6 shows report form comprises routing profile (application criteria statement) specifies to reviewers. [0023] each incident report has a routing profile that specifies a chain of reviewers for that report. After an incident report 44 is created, it is submitted to the application server 22 … The application server 22 then distributes the incident report to the reviewers (e.g., the users 38 and 40) in the order specified in the routing profile. Fig. 5 [0035] the incident report form page 70 of the General tab has a Routing Profile field 85 … a drop-down box 86 a list of pre-defined routing profiles. The user can scroll down the list and select a routing profile.  Note: routing profile 85 is a query ; Server distributes to reviewers specified in the routing profile 85 is executing the query. A drop-down box 86 a list of pre-defined routing profiles of drop-down box 86 is target data. [0034] By specifying a routing profile for each incident report, the chain of reviewers for that report.. [0022] The application server 22 runs software programs that provide the functionalities of the incident reporting. Note: after a report is submitted, the application server 22 then distributes (runs software programs) the incident report to the reviewers in the order specified in the routing profile is executing the query against the target data within the incident data)
Regarding to claim 26:
The applicant argues that the prior art do not teach adding, modifying, or removing a particular survey question of the plurality of survey questions, a particular application criteria statement, or a particular auto-populate instruction in the database, or any combination thereof, based on the received one or more inputs
In response to the argument, Caldwell teaches adding, modifying, or removing a particular survey question of the plurality of survey questions, a particular application criteria statement, or a particular auto-populate instruction in the database, or any combination thereof, based on the received one or more inputs (Caldwell, Fig. 7, [0041] A manager or director reviewing an incident report has four options. First, the reviewer can accept the report. In that case, the application server modifies the status data for that incident report to indicate completion of review by that reviewer … a manager or director can make changes to the report before accepting or forwarding the report … The previous sender then makes the changers and resubmits the report. Once an incident report has been submitted, the application server 22 keeps track of all changes made to the report, and logs the changers in its database 30. The application server 22 also keeps track of the review process by recording which reviewer in the routing profile has reviewed the report. [0025] use the electronic form provided by the application server 22 … change the data fields or scroll-down menu selection in the electronic report form … fill in the "Approved by" data field before the report can be submitted up along the hierarchy for further review. Note: the report form (see fig.7) is a particular application criteria statement; scroll-down menu selection is a particular application criteria statement; make changes to the report form and select scroll-down menu is modify a particular application criteria statement, a particular application criteria statement; make change on a field of report is modify a particular survey question. Also seeFig.6, [0036] the user may create a new routing profile … allows the user to add, edit, or delete a step from the list in the Steps pane, or move a step up and down the list)
Regarding to claim 27, 33:
The applicant argues that the prior art do not teach wherein the application criteria statements associated with the respective survey questions define whether the respective survey questions are mandatory in the post-incident survey
In response to the argument, Caldwell teaches The system of claim 21, wherein the application criteria statements associated with the respective survey questions define whether the respective survey questions are mandatory in the post-incident survey (Caldwell, [0008] requiring a routing profile for each incident report. Fig. 5 “priority” [0032] Unless a priority level is selected, the program does not allow the user to select a routing profile in a later part of the incident report form. [0036] The Routing page 100 displays a list 102 of steps to be taken with respect to the incident report. Each step requires an action … The actions include, for example, Create & Submit, Forward Link, Manager Review, create investigation, and Director Review … The Routing Set Up Information pane 106 includes fields for identifying the supervisor, manger, DGI/DGP, the facility security officer, the director, and Chief Security Office that may be selected as reviewers for the report. [0028] The My Action actions requirements for the user to undertake … the manager may reject the report … The user can click the corresponding entry in the My Actions pane 52 to pull up the incident report to make corrections and resubmit it to the manager. Note: routing profile (with routing setup for identifying reviewers – see fig. 6) is required and/or actions are required and/or priority level is survey question is mandatory. See spec [[0078] a post incident review is required) 
Regarding to claim 32:
The applicant argues that the prior art do not teach wherein the plurality of survey questions are identified based on a category of the incident or a criticality of the incident
In response to the argument, Caldwell teaches The non-transitory, computer-readable storage medium of claim 28, wherein the plurality of survey questions are identified based on a category of the incident or a criticality of the incident ([0032] The Priority field 73 is used to specify the priority level of the report. The user has three selections from the drop-down box: High, Medium, and Low. A low priority means that the report is for local distribution only. A report of the medium priority may require reviews by local managers and a regional director. A high priority may require a total regional distribution. Note required distribution based on priority High, Medium, and Low) is the survey questions are identified based on a criticality of the incident).
Regarding to claim 41:

In response to the argument, Caldwell teaches The system of claim 21, wherein the incident data is received from a configuration management database associated with the communications network (Fig. 1, ([0022] The application server 22 operates as a web server to present various interface screens to facilitate the creation and review of incident reports, as described in detail below. The application server includes one or more databases 30, 32 for storing various types of data, such as data related to the incident reporting and investigation, user profiles identifying role-based rights to access incident reporting data. [0013] Fig.4 n electronic incident report form (web server) with multiple fields and tabs to be filled by a user to create an incident report. [0023] an electronic form or template for an incident report, which the user can use to generate the report … each incident report has a routing profile that specifies a chain of reviewers for that report. After an incident report 44 is created, it is submitted to the application server 22 … distributes the incident report to the reviewers. Note: create and submitted to the application server 22 via a web server in the database is the incident data is received from a configuration management database)
/HIEN V DOAN/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449